DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 08/03/2022, with respect to rejections of claims 1-15, and 17-21 under 35 U.S.C. 103, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amended independent claims 1, 10, and 19 are now rejected under 35 U.S.C. 103 as being unpatentable over Beeler et al (U.S. Pub. 2017/0091994 A1), and in view of Kurtz et al (U.S. Pub. 2009/0185723 A1) and Cao et al (U.S. 10,949,648 B1). Kurtz et al discloses the amended additional feature of “segmenting a plurality of facial geometries associated with a plurality of different individuals into a first plurality of patch geometries corresponding to a plurality of patches of skin”. Cao et al discloses the amended additional feature of “wherein each local deformation subspace included in the plurality of local deformation subspaces is generated based on an aggregation of a second plurality of patch geometries corresponding to a subset of the first plurality of patch geometries for a patch included in the plurality of patches”. The combination of Beeler et al, Kurtz et al, and Cao et al renders the claims obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. The same rationale applies to the dependent claims. Therefore claims 1-15, and 17-21 remain rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-11, 13-14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Beeler et al (U.S. Pub. 2017/0091994 A1), and in view of Kurtz et al (U.S. Pub. 2009/0185723 A1) and Cao et al (U.S. 10,949,648 B1).
Regarding claim 1, Beeler et al teaches a computer-implemented method for generating a digital face (Figs. 7-8), the method comprising:
              generating a model based on the segmented plurality of facial geometries and a plurality of bone geometries 
               performing one or more optimization operations based on the model and one or more constraints to determine parameter values associated with the model (paragraphs [0076], [0086], “A goal of the local model-based capture, fitting, or reconstruction technique is to estimate the local face model parameters that best describe the observed motion under the given constraints through optimization.  The 
parameter determination engine 502 is used to determine the parameters of the 
local face model that are faithful to the local shape subspace of the patches 
and also faithful to the motion data that is observed at a given point in time.”); and 
               generating a three-dimensional (3D) facial geometry based on the parameter values and the model (paragraphs [0105]-[0107], [0124]-[0125], “At 710, the process 700 includes generating the anatomically-constrained model of the face by combining the local shape subspace and the anatomical subspace.” “the local face model can be used to generate a new facial expression (as tracked using motion data) by defining new patch shapes, and moving the patches to the right place in the world corresponding 
also to the bone positions.”).
However, Beeler et al does not explicitly teach segmenting a plurality of facial geometries associated with a plurality of different individuals into a first plurality of patch geometries corresponding to a plurality of patches of skin; a plurality of bone geometries associated with the plurality of different individuals; and  wherein each local deformation subspace included in the plurality of local deformation subspaces is generated based on an aggregation of a second plurality of patch geometries corresponding to a subset of the first plurality of patch geometries for a patch included in the plurality of patches. 
Kurtz et al, in the same field of endeavor, teaches segmenting a plurality of facial geometries associated with a plurality of different individuals into a first plurality of patch geometries corresponding to a plurality of patches of skin (paragraph [0039], “An individual user may provide images of that individual or other individuals, as well as the accompanying identity information, and other pertinent semantic information (age, relationships, gender, ethnicity, etc.).” paragraph [0061], “The image analysis step (440) can operate on both image data and the recognition models. Its functions include analyzing the images to derive data for face texture models (includes color) and face geometry models (face points, head shape), as well as calculating subject recognition confidence values 470 that can be useful for in person recognition in images. This step can also include analysis to derive measures for longitudinally tracking facial features (facial metrics 475) or to compare newly generated recognition models to prior models or images for the subject.” paragraph [0079]-[0080],  “Feature segmentation and extraction algorithms can run during the identify user or test images steps (432 and 436 respectively) locate these features in the captured images.”). Kurtz et al also suggests a plurality of bone geometries associated with the plurality of different individuals, since the head shape is mainly defined or determined by the skull geometry.
Cao et al, also in the same field of endeavor, teaches wherein each local deformation subspace included in the plurality of local deformation subspaces is generated based on an aggregation of a second plurality of patch geometries corresponding to a subset of the first plurality of patch geometries for a patch included in the plurality of patches (column 8, lines 43-49, “In some embodiments, each region of the set of facial regions is treated or generated as an independent model. A blending scheme may be incorporated by the model component 220 to connect the set of regions at vertices representing or proximate to regional boundaries. In some embodiments, each region of the set of facial regions is generated as or treated as a sub-model of a facial model.” Column 11, lines 3-12, “After segmentation, a surface of the object may be divided or segmented into nr regions with each containing a subset of vertices Fk. The vertices may correspond to vertices of meshes used for training the region-based model. Vertices located on boundaries between segmented regions may be shared by the neighboring segmented regions. Such vertices may be represented as ∂(p,q)=Fp∩Fq. Each region may contain ne blendshapes Bk. The blendshapes may be constructed to represent a local expression deformation.” Note: the blendshapes in Cao et al are mapped to the patches in the claim.).
It is seen that Beeler et al, Kurtz et al, and Cao et al have the same or similar hardware and soft components, and the combination of Beeler et al, Kurtz et al, and Cao et al would yield the claimed invention. The implementation of the combination may be done by adding or modifying the relevant software components. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Beeler et al, Kurtz et al, and Cao et al to obtain the claimed features.
Regarding claim 2, Beeler et al teaches further comprising: receiving, via one or more user-specified sculpting operations, one or more characteristics associated with the 3D facial geometry; and determining the one or more constraints based on the one or more characteristics (paragraph [0070], “Before defining the local shape subspace, the facial segmentation engine 106 obtains a 3D face shape of the subject, and segments the subject's face into patches, as shown in FIG. 2A.  In some embodiments, the patch segmentation can be semantically meaningful, exploiting the physical properties and motion of the skin (e.g. following flow lines on the face).”  user-defined parameter.).
Regarding claim 3, Beeler et al teaches wherein the one or more characteristics comprise positions of one or more points included in the 3D facial geometry (paragraph [0067], “the model generator 104 (e.g., the anatomical subspace engine 110) can obtain or access a generic skull mesh, identify a few key points on the skull, mark corresponding points on the subject's face mesh with specified skin or other tissue thicknesses.”).
Regarding claim 5, the combination of Beeler et al, Kurtz et al, and Cao et al would suggest wherein the one or more characteristics comprise at least one characteristic of a skull or jaw bone associated with the plurality of bone geometries  (Beeler et al: paragraph [0067], “the model generator 104 (e.g., the anatomical subspace engine 110) can obtain or access a generic skull mesh, identify a few key points on the skull, mark corresponding points on the subject's face mesh with specified skin or other tissue thicknesses.”).
Regarding claim 7, Beeler et al teaches wherein performing the one or more optimization operations comprises performing one or more operations to minimize an energy equation that includes the one or more constraints (paragraph [0086], equation (6), and constraints).
Regarding claim 8, Beeler et al teaches wherein performing the one or more optimization operations comprises performing one or more operations to minimize an energy equation that includes at least one term specifying 3D positional constraints over a set of constrained vertices (paragraphs [0086]-[0087], equation (6), and term Eo.).
Regarding claim 9, Beeler et al teaches further comprising updating the model based on the parameter values (paragraphs [0124]-[0125], “At 808, the process 800 includes modifying the plurality of patches using the determined parameters to match the plurality of patches to the facial expression in the performance (or the shape of the part at the given point in time).”  “At 810, the process 800 includes combining the deformed plurality of patches into a global face mesh for the face (or a global part mesh for the part).”).
Claim 10 recites one or more non-transitory computer-readable storage media including instructions that, when executed by one or more processing units, cause the one or more processing units to generate a digital face, by performing the steps of claim 1. The combination of Beeler et al, Kurtz et al, and Cao et al would suggest one or more non-transitory computer-readable storage media including instructions that, when executed by one or more processing units, cause the one or more processing units to generate a digital face, by performing the steps of claim 1 (Beeler et al: Fig. 19, 1930, 1910; paragraph [0150]. Also see rejection of claim 1 above.).
Regarding claim 11, the combination of Beeler et al, Kurtz et al, and Cao et al would suggest wherein generating the model comprises: computing each local deformation subspace included in the plurality of local deformation subspaces based on an average of the second plurality of patch geometries for a corresponding patch (Beeler et al: paragraph [0070], “Before defining the local shape subspace, the facial segmentation engine 106 obtains a 3D face shape of the subject, and segments the subject's face into patches, as shown in FIG. 2A.” “[B]ecause the deformation of each patch is also influenced by neighboring patches, the segmented patches are defined to overlap with their neighbors. The overlapping of the patches can be achieved by first performing a non-overlapping segmentation (as shown in FIG. 2A) and then dilating each patch by a fixed amount (e.g., 5%, 10%, 15%, 20%, or any other suitable amount in each direction).” Also see Cao et al for the second plurality of the patch geometries.).
Regarding claim 13, Beeler et al teaches wherein the instructions that, when executed by one or more processing units, cause the one or more processing units to further perform the steps of: receiving, via one or more user-specified sculpting operations, one or more characteristics associated with the 3D facial geometry and one or more regions of the 3D facial geometry that are affected by the one or more characteristics; and determining the one or more constraints based on the one or more characteristics and the one or more regions of the 3D facial geometry that are affected by the one or more characteristics (paragraph [0070], “Before defining the local shape subspace, the facial segmentation engine 106 obtains a 3D face shape of the subject, and segments the subject's face into patches, as shown in FIG. 2A.  In some embodiments, the patch segmentation can be semantically meaningful, exploiting the physical properties and motion of the skin (e.g. following flow lines on the face).”  user-defined parameter.).
Regarding claim 14, Beeler et al teaches wherein the one or more characteristics comprise positions of one or more points included in the 3D facial geometry (paragraph [0067], “the model generator 104 (e.g., the anatomical subspace engine 110) can obtain or access a generic skull mesh, identify a few key points on the skull, mark corresponding points on the subject's face mesh with specified skin or other tissue thicknesses.”).
Regarding claim 17, Beeler et al teaches wherein the instructions that, when executed by one or more processing units, cause the one or more processing units to further perform the step of capturing each facial geometry included in the plurality of different facial geometries with a neutral facial expression (paragraph [0071], “In one example of capturing a sub-specific deformation for each patch, a neutral scan of the subject's face and a set of K facial expressions are captured and reconstructed using any suitable performance capture method.”).
Regarding claim 18, Beeler et al teaches wherein the instructions that, when executed by one or more processing units, cause the one or more processing units to further perform the step of  rendering at least one image using the 3D facial geometry (paragraph [0142], face image manipulation, facial animation).
Claims 19-20 recite a system, comprising: one or more memories that include instructions; and one or more processors that are coupled to the one or more memories and, when executing the instructions, performing the steps of claims 1-2. The combination of Beeler et al, Kurtz et al, and Cao et al would suggest a system, comprising: one or more memories that include instructions; and one or more processors that are coupled to the one or more memories and, when executing the instructions, performing the steps of claims 1-2 (Beeler et al: Fig. 19, 1900, 1930, 1910; paragraph [0150]. Also see rejection of claims 1-2 above.).
Regarding claim 21, the combination of Beeler et al, Kurtz et al, and Cao et al would suggest the computer-implemented method of claim 1, further comprising determining the plurality of bone geometries by deforming and fitting a template skull inside the plurality of facial geometries (Beeler et al : paragraph [0067], “For example, the model generator 104 (e.g., the anatomical subspace engine 110) can obtain or access a generic skull mesh, identify a few key points on the skull, mark corresponding points on the subject's face mesh with specified skin or other tissue thicknesses, and then deform the skull mesh using any suitable mesh deformation technique (e.g., a Laplacian Deformation) so that the key points correspond with the specified skin or tissue thickness, and so that the skull does not penetrate through the face mesh at any location.”).
Claims 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beeler et al, and in view of Kurtz et al, and Cao et al, as applied to claims 2, and 13 above, and further in view of Sachs et al (U.S. Pub. 2019/0122411 A1).
Regarding claims 4 and 15, the combination of Beeler et al, Kurtz et al, and Cao et al remains as applied to claims 2, and 13 above, respectively. However, the combination does not explicitly teach wherein the one or more characteristics comprise at least one of age, sex, body mass index, or ethnicity, and determining the one or more constraints comprises computing vertex displacements based on the one or more characteristics and a plurality of differential shape vectors that map changes in the one or more characteristics to changes in positions of vertices in the 3D facial geometry.
Sachs et al, also in the same field of endeavor, teaches wherein the one or more characteristics comprise at least one of age, sex, body mass index, or ethnicity, and determining the one or more constraints comprises computing vertex displacements based on the one or more characteristics and a plurality of differential shape vectors that map changes in the one or more characteristics to changes in positions of vertices in the 3D facial geometry ( paragraph [0162], “Global attributes in accordance with many embodiments of the invention can include (but are not limited to) age, gender, and/or ethnicity. Examples of different labeled ethnicities and ages are illustrated in FIGS. 43 and 44 respectively.”). It is seen that Beeler et al, and Sachs et al have the same or similar hardware and soft components, and the combination of Beeler et al, Kurtz et al, and Cao et al, and Sachs et al would yield the claimed invention. The implementation of the combination may be done by adding or modifying the relevant software components. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods and the instructions as shown in Beeler et al, Kurtz et al, and Cao et al, and Sachs et al to obtain the claimed features.
Claims 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beeler et al, and in view of Kurtz et al, and Cao et al, as applied to claims 1, and 10 above, and further in view of Tena et al (U.S. 8,922,553 B1).
Regarding claims 6 and 12, the combination of Beeler et al, Kurtz et al, and Cao et al remains as applied to claims 1, and 10 above, respectively. However, the combination does not explicitly teach wherein generating the model comprises compressing the second plurality of patch geometries within each local deformation subspace included in the plurality of local deformation subspaces to reduce a dimensionality associated with the second plurality of patch geometries.
Tena et al, also in the same field of endeavor, teaches wherein generating the model comprises compressing the elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods and the instructions as shown in Beeler et al, Kurtz et al, and Cao et al, and Tena et al to obtain the claimed features.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIZE MA/Primary Examiner, Art Unit 2613